Citation Nr: 0427228	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a back disorder, on 
a direct basis or as secondary to the veteran's service-
connected left knee disability.  

3.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right knee, on a 
direct basis or as secondary to the veteran's service-
connected left knee disability, has been received.  

4.  Entitlement to an increased rating for post-traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946.  

In September 1959, the RO denied the veteran's original claim 
for service-connection for arthritis of the right knee.  The 
veteran was notified of that decision later in September 1969 
but did not appeal the denial.  He sought to reopen his claim 
in November 2001.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of February 1999 and May 2002 
rating decisions.  

In the February 1999 decision, the RO denied the veteran's 
claim for an increased rating for post-traumatic arthritis of 
the left knee.  The veteran filed a notice of disagreement in 
October 1999, and the RO issued a statement of case (SOC) 
also in October 1999.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 1999.  

In January 2001, the Board remanded the veteran's increased 
rating claim for post-traumatic arthritis of the left knee to 
the RO for additional development.  That development has been 
accomplished.  

In the May 2002 rating decision, the RO denied the veteran's 
claims for service connection for PTSD and for a back 
disorder.  The RO also declined to reopen the veteran's claim 
for service connection for arthritis of the right knee on the 
basis that evidence relating the disability to service had 
not been received.  

Also in May 2002, while the matter concerning the veteran's 
service-connected left knee disability was still in remand 
status, the RO granted service connection and assigned a 
separate 10 percent disability rating for instability of the 
left knee, effective August 24, 1998.  (See VAOPGCPREC 23-97 
and 9-98).  As such, the RO recharacterized the service-
connected disability of the left knee as comprising two 
separate disabilities-post-traumatic arthritis of the left 
knee and instability of the left knee, and the Board has done 
likewise, as reflected on the  title page.  Inasmuch as the 
veteran is presumed to seek the maximum available benefits, 
and higher ratings are available for limited motion due to 
arthritis, and for instability, claims for higher evaluation 
remain viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In June 2002, the veteran filed an NOD with respect to the 
denial of his claims of service connection for PTSD and a 
back disorder, as well as the RO's denial to reopen his claim 
of service-connection for arthritis of the right knee.  In 
June 2004, the RO issued an SOC and the veteran filed a 
substantive appeal (via a VA Form 9) in July 2004.  

In September 2004, a Deputy Vice-Chairman of the Board 
granted the veteran's representative's motion to advance this 
appeal on the Board's docket. pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2003).

The Board's decision on the claims for  service connection 
for PTSD and for a back disorder, as well as on the petition 
to reopen is set forth below.  The claim for service 
connection for right knee arthritis, on the merits, as well 
as the claims for higher ratings for post-traumatic arthritis 
of the left knee and  instability of the left knee are 
addressed in the remand following the decision; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.  

As final preliminary matter, the Board notes that the 
veteran's representative, in an August 2004 "Statement of 
Representative in Appealed Case", noted that VA should 
consider granting the veteran service connection for a mood 
disorder on a secondary basis (presumably, to his service-
connected disabilities).  As a question of secondary service 
connection for psychiatric disability has not been 
adjudicated,  it is referred to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for PTSD and for 
a back disorder, as well as the petition to reopen the claim 
for service connection for  arthritis of the right knee has 
been accomplished.  

2.  The veteran does not meet the diagnostic criteria for 
PTSD..  

3.  There is no competent evidence that the veteran has 
current back disability underlying his complaints of pain. 

4.  In September 1959, the RO denied the veteran's claim for  
service connection for arthritis of the right knee; although 
the RO notified the veteran of the denial later in September 
1959, the veteran did not initiate an appeal.  

5.  The additional evidence associated with the claims file 
since the September 1959 denial does, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim for VA disability 
benefits.- 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are  not 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

2.  The criteria for service connection for a back disorder 
are not met..  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2003).  

3.  The RO's September denial of  service connection for 
arthritis of the right kneeis final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2003).  

4.  Since the September 1959 denial, the requirements for 
reopening the veteran's claim of service connection for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

As regards the petition to reopen, the Board notes that the 
VCAA expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." 38 
U.S.C.A. § 5103A(f).  While there are, nonetheless,  some 
duties to notify and assist owed the veteran, in view of the 
Board favorable disposition of the petition to reopen, the 
Board finds that all such duties have been accomplished.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development action needed to fairly 
adjudicate the claims for service connection for PTSD, a for 
back disorder  has been accomplished.  an.  

Through an August 2003 notice letter, as well as a June 2004 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of the claims.  The veteran was afforded 
an opportunity to respond.  The Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to the claims on appeal.  The veteran was also 
advised to send any additional information or evidence within 
30 days of the August 2003 letter otherwise the RO would 
decided the claims based on the evidence it had.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App.  412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  
In this respect, the Board points out that, regardless of 
when actual notice was provided, there is no indication that 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that any additional action is needed 
to comply with the duty to assist the veteran 

In November 2001, the veteran filed his claim of service 
connection for PTSD and a back disorder, as well as sought to 
reopen his claim of service connection for arthritis of the 
right knee.  In April 2002, the veteran was provided VA 
examinations in connection with these claims.  The veteran 
also has been afforded numerous opportunities to furnish or 
identify evidence pertinent to any of these claims.   

In June 2002, with respect to the veteran's PTSD claim, the 
National Personnel Records Center (NPRC) notified the RO that 
the veteran's personnel records were not available as they 
had been lost in a fire at the facility.  In a January 2004 
letter, the veteran was advised that his personnel records 
were not available and to submit any copies of his service 
records or statements from buddies that would verify his 
contentions with respect to his claim for PTSD.  A March 2004 
VA Form 119 (Report of Contact) reflects a report from the 
veteran that he had no service records or war time letters in 
his possession.  

An April 2004 RO Memorandum notes attempts to verify the 
veteran's reported stressors with an Internet web site 
operator who maintained a site dedicated to the battle of Iwo 
Jima.  A subsequent June 2004 RO Memorandum notes that 
verification of the veteran's stressors was attempted through 
the Air Force Historical Research Agency (AFHRA) at Maxwell 
Air Force Base.  While it does appear that the RO has 
verified to some degree the veteran's reported stressor, as 
is explained in more detail below, the claim is being denied 
because the veteran does not meet the diagnostic criteria for 
PTSD.  While, as addressed below, the veteran's 
representative has asserted that another medical examination 
in connection with this claim is warranted, also as explained 
below, the Board finds that such further examination is 
unnecessary.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing medical evidence that has 
not been obtained.  

Thus, as regards the issues now decided, the record before 
the Board is complete.  As such, the Board finds that any 
failure on VA's part in not completely fulfilling the VCAA 
notice requirements prior to the RO's initial adjudication of 
the claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims for service 
connection for PTSD and for a back disorder, and on the 
petition to reopen the claim for service connection for 
arthritis of the right knee.  




II.  Analysis

A.  Service Connection for PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2003).  A recent amendment to 38 C.F.R. § 
3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002); 38 C.F.R. § 3.304(f)(3).  

The evidence necessary to established the occurrence of a 
claimed stressor turns on whether the alleged stressor is 
combat related.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony, alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(1).  

Absent evidence that the veteran engaged in combat with the 
enemy, the veteran's lay statements, alone, are not 
sufficient to establish the occurrence of any in-service 
stressor; rather, corroborating evidence is needed to support 
the claim for service connection.  Id.  See also Cohen v. 
Brown, 10 Vet. App. 128, 146-7 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

In this case, the veteran alleges that he has PTSD as a 
result of witnessing a number of aircraft crashes on the 
island of Iwo Jima.  The crashes resulted in a number of 
causalities.  In particular, in one accident, the veteran's 
friend, J.P., a pilot, died from injuries sustained when his 
plane crash-landed.  

The veteran's Enlistment Record and Report of Separation (WD 
AGO Form 53-55) reflects his military occupational specialty 
(MOS) as "Airplane Maintenance Tech 750."  The veteran's 
decorations and citations included the Asiatic Pacific 
Theater Campaign Ribbon, and the American Theater Campaign 
Ribbon Victory Medal.  At the time of separation, the 
veteran's WD AGO 53-55 notes him to have been a member of 
"56 Fighter Squadron, 414th Fighter Group."  The veteran's 
personnel records are not available for review.  Where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In this case, however, there is no medical finding or 
diagnosis of PTSD.  Post-service medical evidence includes a 
a February 1959 private clinical record noting a diagnosis of 
chronic anxiety reaction.  The veteran was noted to have 
increased stress because of his wife's recent lumbar disc 
problems and his increased responsibility for providing for 
his children.  A November 1984 VA mental health clinic note 
reflects the veteran's complaint of survivor's guilt 
associated with WWII, difficulties with retirement, and legal 
problems.  The assessment noted that while the veteran was 
anxious he appeared to be depressed, and probably could 
benefit from psychiatry and anti-depressant medication.  

A subsequent November 1984 mental hygiene clinic note 
reflects the veteran's complaint of being bothered by 
horrible war memories, although he thought about them only on 
Memorial Day and Veterans' Day.  The veteran denied 
flashbacks and nightmares of war experiences.  A December 
1984 clinic record reflects the veteran's report that war 
memories could happen once or twice a month, and at that time 
he only thought of war memories for a couple of minutes.  
Clinic records dated in 1985 document the veteran's treatment 
for anxiety apparently associated with a legal matter he was 
very worried about.  

A September 2000 VA mental health clinic note reflects the 
veteran's service representative had reportedly told him that 
he might have PTSD, but that the veteran didn't believe he 
had PTSD.  The veteran reported that he had been in combat 
and seen people who had been burned, as well as those that 
had been killed.  However, those memories did not bother him 
unless he talked to others, and he soon was able to put the 
memories out of his mind.  The veteran denied nightmares, 
recurrent thoughts or flashbacks, as well as denied re-
experiencing the traumatic events in any way.  The diagnosis 
was deferred and the examiner noted that the veteran was 
denying any emotional illness or depression.  

The report of an April 2002 VA examination reflects the 
veteran's report that he was assigned to the 414th Fighter 
Group as an air crew chief.  His unit had been one of those 
that took over Iwo Jima after the Marines had secured it.  
The veteran reported that he worked on a crash rescue team 
for a period of about six weeks, and that he encountered 
several severely wounded and dead air crewman, one of which 
he knew personally.  The veteran reported that he had an 
anxiety attack soon after his return from the service, but 
had not had any similar experience since that time.  He 
reported sleeping well and eating too much, and also that he 
avoided military-based entertainment on television not 
because it was too distressing, but because it was 
unrealistic.  On thoughts about his military experiences, the 
veteran reported that it could bother him but he didn't let 
it, as life was too short.  Furthermore, while there were 
times that he found it a little more difficult to deal with 
memories of the war, at those times he kept himself busy 
which helped him a great deal.  

Following a review of the veteran's claims file, clinical 
evaluation, and consideration of the veteran's reported 
history, the examiner noted that there was mental health 
diagnosis or disorder.  In this respect, the examiner noted,

[The veteran] has some experiences that anyone 
would consider to be quite distressing.  Despite 
this and although he has some things that might 
be considered current examples of a stress-based 
disorder, the current symptomatology is too mild 
to meet criteria for a diagnosis of PTSD."

In view of the foregoing, the Board finds that, in this case, 
the claim must be denied because the first essential 
criterion for a grant of service connection for PTSD-a 
current medical diagnosis of the condition-is not met.  As 
indicated above, a VA examiner has determined that the 
veteran does not meet the diagnostic criteria for PTSD, and 
the veteran has neither presented nor alluded to the 
existence of any medical diagnosis of PTSD.  

The Board is aware that the veteran's representative has 
contended that the April 2002 examination report findings 
were ambiguous and that a new examination was warranted along 
with the veteran being administered the Mississippi Combat 
test.  In this instance, the Board finds no ambiguity in the 
findings reported in the April 2002 examination.  The 
examiner made a definitive finding that the diagnostic 
criteria for PTSD, and there is no medical evidence that 
contradicts this conclusion.  As noted above, in September 
2000, the veteran refuted any idea that he had PTSD and a 
longitudinal review of the record reveals his consistent 
contention that war-related memories did not last long and he 
was not that bothered by them.  As such, the Board finds that 
the  April 2002 examination report and its findings are 
adequate for adjudication purposes.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has PTSD as a result of in-service 
experiences.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to diagnose himself with a specific disability, or 
to provide a persuasive opinion as to the source of any such 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

The Board emphasizes that Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a known disability.  See 
38 U.S.C.A. § 1110.  Where, as here, the competent evidence 
establishes that the veteran does not have the disability for 
which service connection is sought, the can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable,.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Service Connection for a Back Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In his November 2001 claim for service connection, the 
veteran contended that he had a low back disorder due to his 
service-connected left knee disability.  He cited to 
38 C.F.R. § 3.310.  In a July 2004 VA Form 9, the veteran 
also claimed that he had a "serious lower back condition 
which is related to my service."  Given the veteran's 
assertions, the RO appropriately considered the veteran's 
claim for service connection for a back disorder both on a 
direct basis and as secondary to his service-connected left 
knee disability; the Board will do likewise.  

The veteran's service medical records do not reflect 
complaints or findings for a low back disorder.  Post-service 
medical evidence reflects a June 1982 clinic note, which 
documents the veteran's reported history of low back pain for 
many years.  The physician's assessment was musculoskeletal 
pain somewhat atypical for arthritis.  An April 2002 report 
of VA examination reflects the examiner's notation,

When questioned about his low back, for which 
[the veteran] had previously said he wished to be 
examined, [the veteran] said "there's nothing 
wrong with my back.  My wife had a laminectomy in 
1978."  Other than some dorsal kyphosis, which I 
presume is increased from when he was on active 
duty, there is no evidence that I can see of back 
problems.  

As indicated above, the objective medical evidence fails to 
establish that the veteran currently suffers from a current 
back disability; hence, there is no predicate for a grant of 
service connection, on either a direct or secondary basis.   
As indicated above, the medical evidence currently of record 
reflects no specific low back disability, and the April 2002 
VA examiner found no pathology underlying the veteran's 
complaints.  Where there is no objective evidence of a 
current disability, service connection for nonspecific 
pathology, such as pain, even if claimed to be related to an 
alleged disorder, is not warranted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  The veteran has not alluded to the 
existence of any competent evidence establishing that he 
currently suffers from low back disability.    

While the  Board has considered the veteran's assertions, and 
does not doubt the sincerity of his beliefs, as indicated 
above, the veteran simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.  For these reasons, 
the veteran's own opinion as to the existence and etiology of 
a low back disability has no probative value.  

For all the foregoing reasons, the claim of service 
connection for a low back disability  must be denied.  In the 
absence of any medical evidence of current back disability, , 
the benefit-of-the-doubt doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  

C.  Petition to Reopen

In a September 1959 decision, the RO denied the veteran's 
claim for service connection for arthritis of the right knee 
because the evidence failed to show the disorder was related 
to service or the veteran's service-connected disabilities.  
Because the veteran did not appeal the September 1959 RO 
decision, that decision is final on the basis of the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a), 20.302, 20.1103.  The veteran sought to reopen 
his claim in November 2001.

Under pertinent legal authority, VA may reopen and review a 
claim that  has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the September 
1959 RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The Board notes that, at the time of the September 1959 RO 
decision, the evidence of record reflected a December 1954 VA 
hospital summary which noted the veteran's reported history 
of falling off the wing of a B-29 aircraft on which he was 
working.  The summary at that time noted that the veteran had 
injured his left knee and that since that time he had 
suffered from multiple joint pains.  Additionally, X-ray 
findings in August 1959 reveal slight narrowing of the right 
knee space indicating early arthritic changes.  

In September 1959, the RO denied the veteran's claim, due to 
the fact that the arthritis of the right knee was not related 
to service or to the veteran's service-connected 
disabilities.  

Evidence added to the record since the RO's September 1959 
rating decision includes medical records and reports 
associated with the veteran's other disabilities; a December 
1978 report of VA examination, medical records from the 
Lowell VA Outpatient Clinic (VAOPC) dated from January 1982 
to February 1985, January 1989 to September 1989, April 1992 
to July 1992, February 1996 to August 1998, and July 1999 to 
March 2002; private medical records dated in December 1993 
and February 1994; an April 2000 report of VA examination; 
May 2000 addendums to the April 2000 report of VA 
examination; an October 2001 report of VA examination; and 
April 2002 reports of VA examination.   

Although many of the recently received records are "new" in 
the sense that these particular records were not previously 
considered, insofar as the records reflect treatment and 
findings of arthritis of the right knee, they are cumulative 
of evidence previously of record.  Furthermore, much of the 
remaining evidence submitted is material for purposes of 
reopening the claim because such evidence simply does not 
substantiate that the veteran's arthritic right knee is 
related to service or his service-connected left knee 
disability.  

However, a July 1992 Lowell VAOPC clinic record notes the 
veteran's reported history of falling and sustaining direct 
knee injuries in service, with 20-plus years of subsequent 
bilateral knee pain.  The assessment was post-traumatic 
arthritis.  The Board finds that this evidence submitted 
after the September 1959 final adverse decision as outlined 
above is new, in that it has not been previously considered 
by agency decision makers, and is not cumulative or 
duplicative of evidence previously considered.  It is also 
material, in that it provides a possibility of a medical 
nexus between in-service knee injury and service-which was 
not shown at the time of the prior denial.  Hence, the 
evidence is so significant that it must be considered to 
fairly decide the merits of this claim.  The Board notes 
that, to constitute new and material evidence for the 
purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  Hence, the Board finds 
that the criteria for reopening the claim for service 
connection for arthritis of the right knee have been met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for PTSD is denied.  

Service connection for a back disability is denied.  

To the limited extent that new and material evidence has been 
presented to reopen the claim of service connection for 
arthritis of the right knee, the appeal as to that issue is 
granted.




REMAND

In light of the Board's conclusion that the claim for service 
connection for right knee disability, claimed as arthritis, 
is reopened, the claim must be considered on a de novo basis.  
However, to ensure that the veteran's procedural rights are 
protected insofar as him being given adequate notice of the 
criteria for a grant of service connection, and the 
opportunity to present argument and evidence on the 
underlying question of service connection, RO adjudication of 
the claim in the first instance, is indicated.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that additional RO action on each of the 
claims on appeal is warranted.  

Specifically, the Board notes that the last VA examination of 
the  veteran's left knee was in April 2002, some 2 1/2 years 
ago, and, in his July 2004 VA Form 9, the veteran reported 
that his condition had become much worse.  In view of the 
veteran's complaint that his left knee disability has become 
worse and the length of time since the last VA examination, 
the Board finds that a more up-to-date medical examination of 
the veteran's left knee would be helpful in resolving the 
claims for higher ratings for post-traumatic arthritis of the 
left knee and instability of the left knee.  

The Board also finds that that further medical examination 
addressing the nature and etiology of disability affecting 
the right knee would be helpful in resolving the claim for 
service connection for claimed right knee arthritis, on the 
merits.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic evaluation of his knees and back.  The veteran is 
advised that, in keeping with VA's duty to assist, the 
purpose of the requested examination requested is to obtain 
information or evidence that may be dispositive of each of 
the claims remaining on appeal.    See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, will result 
of a denial of the claims for increase, and the reopened 
claim for service connection.  .  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

The Board also notes that  the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions, to the veteran's claims 
for post-traumatic arthritis of the left knee as well as 
instability of the left knee, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom, as well as identify the evidence and 
information necessary to substantiate the veteran's claims.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, prior to arranging for the veteran to undergo 
examination, the RO should send to the veteran a notice 
letter addressing both the claims for increase and the claim 
for service connection remaining on appeal. The letter should 
invite the veteran to submit all pertinent evidence in his 
possession, and explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure the full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.    

The Board regrets that a remand of these will further delay a 
final decision on appeal, but finds that, to ensure that all 
due process requirements are met, such action is unavoidable.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards his claims for 
higher ratings for post-traumatic 
arthritis of the left knee and 
instability of the left knee, as well as 
the claim for service connection for 
arthritis of the right knee.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claims and specific notice as to the 
type of evidence necessary to 
substantiate each type of claim.    

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the veteran to submit 
all evidence pertinent to the claims that 
is in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
decide the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination of right and 
left knees.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished and all clinical findings 
should be reported in detail.  

Regarding the latter, the examiner should 
indicate whether, during examination of 
each knee, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

Specifically as regards the left knee, 
examiner specifically indicate whether 
the veteran has any left knee instability 
or subluxation of the knee; and, if so, 
the examiner should offer an assessment 
as to whether such instability or 
subluxation is best described as slight, 
moderate, or severe.  The examiner should 
also indicate whether the right and/or 
left knee locks, and if so, the frequency 
of the locking.  

Specifically as regards the right knee, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed right 
knee disability is the result of injury 
or disease incurred in or aggravated 
during the veteran's active service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher ratings for left knee arthritis, 
and left knee instability, as well as the 
claim for service connection for 
arthritis of the right knee, in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b).  Otherwise, in 
adjudicating the claims for increase, the 
RO should specifically consider the 
provisions of  38 C.F.R. § 3.321 (2003) 
in addressing each left knee disability.  

8.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



